DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention related to an organic light-emitting display (OLED) device capable of compensating for degradation of a light-emitting diode having display pixels for display images and aging pixels for sensing the degradation of aging pixels.
	The sole independent claim 1 identifies, inter alia, the uniquely distinct features:
	“a degradation compensation control member that stores degradation correlation information representing a degradation confirmation value for each of standard cumulative stress indexes and being updated depending on the degradation sensed value, the degradation compensation control member compensating for degradation of original image data of each display pixel according to the degradation correlation information to provide the image driving data of each display pixel,
	wherein the aging pixels are driven to be degraded by reflecting the image driving data of the display pixels in each frame, and
	the degradation of the original image data is compensated depending on the degradation confirmation values of the standard cumulative stress indexes 
The closest prior arts of Zhang et al. (U.S. Patent No. 10,650,741) discloses a OLED display in Figs, 7, 9, 61 and 63 having display pixel member (62) with display pixel (64) and reference pixel member (64) having reference pixel (65) to compensate the degradation current-voltage curve for light emitting elements of the OLED
Chaji (U.S. Patent No. 10,783,814) discloses an organic display device (OLED) having a display pixels (104) and reference pixels (130) of Fig. 1, and a system determines the relationship between change in an in an electrical operating parameter of the OLED and the efficiency degradation of the OLED to compensate for the efficiency degradation.
Kim (U.S. Patent No. 9,928,773) discloses a degradation compensation apparatus in Fig. 2 to compensate for a luminance decrease caused by the degradation for a degradation  of aging a light-emitting device of an OLED display.
However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.